number release date id office uilc cca_2012042008562437 ---------- from ------------------- sent friday date am to ------------------- cc ----------- subject re tefra non- pops question since the partnership did not report enough income we would have to issue an fpaa to increase the partnership's income and restore any basis_adjustment made at the partnership level following the partnership proceeding we would directly assess those partners who have not made a sec_108 election if a partner has made a purported election which we think is improper we would have to issue an affected_item notice_of_deficiency to disallow the election we can rely on the period under section a to conduct all of the above proceedings
